                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           SOUTHERN DIVISION
                           NO. 7:19-CR-00101-D-3

UNITED STATES OF AMERICA

             V.


JOSHUA ALLEN WOODS

                             ORDER OF FORFEITURE

       WHEREAS, pursuant to the entry of a plea of guilty by the defendant, on

May 20, 2020 to offenses in violation of 21 U.S.C. §§ 841(a)(l), 841(a)(l)(B) and (C),

and 18 U.S.C. § 2, the Court finds that the following property is hereby forfeitable

pursuant to 21 U.S.C. § 853, to wit:   $3,750.00, an amount representing the proceeds

that the defendant personally obtained directly or indirectly as a result of the said

offenses, and for which the United States may forfeit substitute assets pursuant to

21 U.S.C. § 853(p).

       It is hereby ORDERED,
                      ,
                             ADJUDGED and DECREED:

       1.    That pursuant to 21 U.S.C. § 853(a), the defendant shall forfeit

$3,750.00 to the United States as property constituting or derived from proceeds

obtained, directly or indirectly, as a result of the said offenses.

       2. That the United States is entitled to forfeit substitute assets equal to the

value of the proceeds obtained by the defendant, and that such substitute assets shall

not exceed $3,750.00 in value.




                                             1



        Case 7:19-cr-00101-D Document 144 Filed 09/08/20 Page 1 of 2
      3.     That pursuant to Rule 32.2(e) of the Federal Rules of Criminal

Procedure, the United States may move to amend this Order at any time to substitute

specific property to satisfy this Order of Forfeiture in-whole or in part.

      4.     That any and all forfeited funds shall be deposited by the U.S.

Department of Justice or the U.S. Department of the Treasury, as soon as located or

recovered, into the U.S. Department of Justice's Assets Forfeiture Fund or the U.S.

Department of the Treasury's Assets Forfeiture Fund in accordance with 28 U.S.C.

§ 524(c) and 21 U.S.C. § 881(e).

      3.   That upon sentencing and issuance of the Judgment and Commitment

Order, the Clerk of Court is directed to incorporate a reference to this Order of

Forfeiture in the applicable section of the Judgment, as required by Fed. R. Crim. P.

32.2(b)(4)(B). In accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this Order shall be

final as to the defendant at sentencing.

      SO ORDERED, this _8_ day of      .fa_,eJ«.M£ Ak    , 2020.




                                        United States District Judge




                                           2




        Case 7:19-cr-00101-D Document 144 Filed 09/08/20 Page 2 of 2
